Citation Nr: 9908692	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-31 769	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from February 1943 to December 
1945.  In an April 1997 rating action, the RO granted service 
connection for PTSD and assigned a 30 percent rating.  The 
veteran appealed the rating.


REMAND

The veteran contends, in effect, that his PTSD is more 
disabling than currently evaluated and warrants a rating in 
excess of 30 percent.

In a December 1996 VA outpatient treatment record, the 
veteran was seen for complaints of depression.  He stated 
that he was a World War II combat veteran and that he served 
in Burma.  He was injured during the war.  He saw casualties 
of war all the time.  He claimed that he currently suffered 
from nightmares of war experiences, that he was irritable, 
angry, and isolated from others.  He stated that he had 
difficulty trusting others and getting along with others.  He 
had suicidal thoughts.  On examination, he was tense with 
poor eye contact.  His affect was 
anxious and his mood was dysphoric.  His speech was minimal.  
He admitted to shaking, palpitations and fear of something 
bad happening.  He denied symptoms of mania and psychosis.  
He was alert and oriented.  Memory for recent and remote 
events was intact.  He showed insight into his problem.  The 
impression included chronic PTSD. 

In a subsequent VA outpatient treatment record in December 
1996, the veteran was alert and oriented with an angry affect 
and depressed mood.  It was recommended that the veteran 
attend his treatment group.  He was considerably calmer at 
the end of the session.

In a January 1997 VA outpatient treatment record, the veteran 
was alert and oriented with an anxious affect, but much 
improved from his last visit.  He was less angry in 
conversation.  He stated that his sleep and anxiety had 
improved to some extent.

A letter dated in October 1997 was received from the 
veteran's daughter.  She stated that the veteran suffered 
irreversible damage from the trauma of his war experiences.  
She claimed that she grew up around his war memories and his 
depression.

In a January 1998 VA psychiatric examination, the veteran 
provided a history of combat experiences and injury in 
service.  The veteran's daughter was present and described 
some of the difficulties that he has endured since the 
service.  She stated that through the years the veteran had 
repeatedly told stories about the war and that he relives the 
war constantly.  The veteran described himself as too nervous 
to sit down and do things and that he has obsessive, 
compulsive tendencies as well.  On mental status examination, 
his affect was mildly blunted and his mood was very anxious.  
He was continuously moving around in his chair.  His speech 
was well organized, relevant, and coherent and negative for 
delusional content.  His concentration was good.  Memory was 
intact.  Judgment and insight were adequate.  
He reported some subjective feelings of depression.  He 
denied suicidal and homicidal ideation, intent, and plans.  
He denied psychotic symptoms.  The diagnoses included PTSD 
which was severely disabling.  A global assessment score 
(GAF) of 50 was assigned.

Under the applicable criteria, when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, recent events), a 30 percent rating is assigned.  
38 C.F.R. Part 4, Code 9411. 

The GAF score of 50 assigned by the examiner on the January 
1998 VA psychiatric examination contemplates, under DSM-IV, 
serious impairment in social and occupational functioning, 
such as having no friends and the inability to keep a job.  
Unemployability due to PTSD warrants a 100 percent rating.  
However, the clinical findings reported on the January 1998 
VA examination do not comport with the symptoms required 
under Diagnostic Code 9411 for a 100 percent rating.  
Clarification is necessary.

The case is REMANDED for the following actions:

1. The RO should schedule the veteran for 
a comprehensive examination by a VA 
psychiatrist who has completely reviewed 
the claims folder prior to the 
examination, including a copy of this 
REMAND order.  He should indicate in the 
report that a review of the claims folder 
was accomplished.  The purpose of the 
examination is to determine the current 
degree of severity of the service-
connected PTSD.  All clinical findings 
should be reported in detail.  The 
examiner must comment as to the degree to 
which the veteran's PTSD affects his 
ability to establish and maintain 
effective and favorable relationships 
with people (social impairment), and the 
degree to which the psychiatric symptoms 
result in reduction in initiative, 
productivity, flexibility, efficiency and 
reliability levels (industrial 
impairment).  The RO must furnish the 
examining physician a copy of the new 
rating criteria for psychiatric disorders 
which became effective November 7, 1996, 
and the examining physician must comment 
as to the presence or absence of each 
symptom and clinical finding specified 
therein for ratings from zero to 100 
percent, and where present, the frequency 
and/or degree(s) of severity thereof.

2.  When the above development has been 
completed, the RO should review the 
entire record and ensure that all 
development requested in this REMAND 
order has been complied with in full.  If 
any deficiency is present in the record, 
appropriate corrective action should be 
implemented.

In the event that the benefit sought on appeal is not 
granted, the veteran and his representative should be 
furnished an appropriate Supplemental Statement of the Case 
and afforded a reasonable time to reply thereto.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration, as required.  No action is required 
of the veteran until notified.  The purpose of this REMAND is 
to procure clarifying data.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 5 -


